In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Dutchess County (Forman, J.), dated July 9, 2004, which, after a hearing, and upon a finding that she had permanently neglected the subject child, terminated her parental rights and transferred guardianship and custody of the subject child to the petitioner for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner met its burden of establishing by clear and convincing evidence that, notwithstanding its diligent efforts to encourage and strengthen the parental relationship, the mother failed for a period of more than one year following the date that the subject child came into its care to plan for the future of the child, although physically and financially able to do so (see Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Distiny Angelina N., 18 AD3d 755 [2005]; Matter of Lameek L., 226 AD2d 464 [1996]).
The Family Court providently exercised its discretion in refusing to issue a suspended judgment (see Family Ct Act § 631; Matter of Atiba Andrew B., 275 AD2d 320 [2000]).
The mother’s remaining contentions are without merit. H. Miller, J.P., Cozier, Ritter and Fisher, JJ., concur.